
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(i)


Constellation Energy Group, Inc.
Executive Annual Incentive Plan
(Plan)


        1.    Purpose.    The purpose of the Plan is to permit the Company,
through awards of annual incentive compensation qualifying for federal income
tax deductions, to attract and retain executives and to motivate these
executives to promote the profitability and growth of the Company.

        2.    Definitions.    All singular terms defined in this Plan will
include the plural and vice versa.    As used herein, the following terms will
have the meaning specified below:

        "Adjusted EBIT" means EBIT, subject to, and/or after giving effect to,
any adjustments applicable pursuant to Section 5E at the time Business Criteria
and Performance Target(s) are established for any Year or Years.

        "Adjusted EPS" means EPS, subject to, and/or after giving effect to, any
adjustments applicable pursuant to Section 5E at the time Business Criteria and
Performance Target(s) are established for any Year or Years.

        "Adjusted Net Income" means Net Income, subject to, and/or after giving
effect to, any adjustments applicable pursuant to Section 5E at the time
Business Criteria and Performance Target(s) are established for any Year or
Years.

        "Adjusted Return on Assets" means Return on Assets subject to, and/or
after giving effect to, any adjustments applicable pursuant to Section 5E at the
time Business Criteria and Performance Target(s) are established for any Year or
Years.

        "Adjusted Return on Equity" means Return on Equity, subject to, and/or
after giving effect to, any adjustments applicable pursuant to Section 5E at the
time Business Criteria and Performance Target(s) are established for any Year or
Years.

        "Award" means the amount granted to a Participant by the Committee for a
Performance Period under the Plan, whether paid in cash, stock, restricted
stock, stock options, other stock-based or stock-denominated units or any other
form of consideration.

        "Board" means the Board of Directors of the Company.

        "Business Criteria" means any one or any combination of Net Income,
Adjusted Net Income, Return on Equity, Adjusted Return on Equity, Return on
Assets, Adjusted Return on Assets, EBIT, Adjusted EBIT, EPS or Adjusted EPS.

        "Code" means the Internal Revenue Code of 1986, as amended. Reference in
the Plan to any section of the Code will be deemed to include any amendments or
successor provisions to such section and any regulations promulgated thereunder.

        "Committee" means the Committee on Management of the Board; provided,
however, that if such Committee fails to satisfy the outside director provisions
of Section 162(m)(4)(C) of the Code, "Committee" shall mean a committee of
directors of the Company who satisfy the requirements of such Section.

        "Company" means Constellation Energy Group, Inc., a Maryland
corporation, or its successor, including any "New Company" as provided in
Section 10G.

        "Deferred Compensation Plan" means the Constellation Energy Group, Inc.
Nonqualified Deferred Compensation Plan or any successor or future similar
plans.

        "EBIT" for any Year means the consolidated earnings before income taxes
of the Company, as reported in the consolidated financial statements of the
Company for the Year.

--------------------------------------------------------------------------------


        "EPS" for any Year means diluted earnings per share of the Company, as
reported in the Company's consolidated financial statements for the Year.

        "Executive" means any executive officer of the Company as defined in
Section 16 of the 1934 Act.

        "Net Income" for any Year means the consolidated net income of the
Company, as reported in the consolidated financial statements of the Company for
the Year.

        "1934 Act" means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

        "Participant" means an individual who has been granted a conditional
opportunity to earn an Award under the Plan.

        "Performance Period" means the taxable year of the Company or any other
period designated by the Committee with respect to which an Award may be
granted.

        "Performance Target(s)" means the specific objective goal or goals that
are timely set in writing by the Committee pursuant to Section 5B for the
applicable Performance Period in respect of any one or more of the Business
Criteria.

        "Return on Assets" means Net Income divided by the average of the total
assets of the Company at the end of the four fiscal quarters of the Year, as
reported by the Company in its consolidated financial statements.

        "Return on Equity" means the Net Income divided by the average of the
common shareholders equity of the Company at the end of each of the four fiscal
quarters of the Year, as reported by the Company in its consolidated financial
statements.

        "Stock Plans" means the Constellation Energy Group, Inc. Executive
Long-Term Incentive Plan, the Constellation Energy Group, Inc. 1995 Long-Term
Incentive Plan, and/or any successor stock plans adopted or assumed by the
Company.

        "Subsidiary" means any entity that is directly or indirectly controlled
by the Company or any entity, including an acquired entity, in which the Company
has a significant equity interest, as determined by the Committee, in its
discretion.

        "Year" means a fiscal year of the Company commencing on or after
January 1, 2002 that constitutes all or part of the applicable Performance
Period.

        3.    Administration.    The Committee is the Plan Administrator and has
sole authority (except as specified otherwise herein) to determine all questions
of interpretation and application of the Plan, or of the terms and conditions
pursuant to which Awards are granted under the Plan provisions, and, in general,
to make all determinations advisable for the administration of the Plan to
achieve its stated purpose. The Plan Administrator's determinations under the
Plan (including without limitation, determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and any agreements evidencing such Awards) need not be uniform and
may be made by the Administrator selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated. Such determinations shall be final and not subject to
further appeal.

        4.    Eligibility.    For a Performance Period, each Executive may be
designated by the Committee as a Participant.

        5.    Awards.

        A.    Provision for Awards.    Each Participant may receive an Award if
the Performance Target(s) established by the Committee, relative to the
applicable Business Criteria, are attained in the applicable

2

--------------------------------------------------------------------------------


Performance Period established by the Committee. The applicable Performance
Period and Performance Target(s) shall be determined by the Committee consistent
with the terms of the Plan and Section 162(m) of the Code. Notwithstanding the
fact that the Performance Target(s) have been attained, the Committee may pay an
Award of less than the amount determined by the formula or standard established
pursuant to Section 5B or may pay no Award at all.

        B.    Selection of Performance Target(s).    The specific Performance
Target(s) with respect to the Business Criteria must be established by the
Committee in advance of the deadlines applicable under Section 162(m) of the
Code and while the performance relating to the Performance Target(s) remains
substantially uncertain within the meaning of Section 162(m) of the Code. The
Performance Target(s) with respect to any Performance Period may be established
on a cumulative basis or in the alternative, and may be established on a
stand-alone basis with respect to the Company or on a relative basis with
respect to any peer companies or index selected by the Committee. At the time
the Performance Target(s) are selected, the Committee shall provide, in terms of
an objective formula or standard for each Participant, the method of computing
the specific amount that will represent the maximum amount of Award payable to
the Participant if the Performance Target(s) are attained. The objective formula
or standard shall preclude the use of discretion to increase the amount of any
Award earned pursuant to the terms of the Award.

        C.    Maximum Individual Award.    Notwithstanding any other provision
hereof, no Executive shall receive an Award under the Plan for any one
Performance Period in excess of $5,000,000.

        D.    Effect of Mid-Year Commencement of Service; Termination of
Employment. If services as an Executive commence after the adoption of the Plan
and the Performance Target(s) are established for a Performance Period, the
Committee may grant an Award that is proportionately adjusted based on the
period of actual service during the Year, and the amount of any Award paid to
such person shall not exceed that proportionate amount of the applicable maximum
individual Award under Section 5C. In the event of the termination of employment
of a Participant prior to the payment of an Award, the Participant shall not be
entitled to any payment in respect of the Award unless otherwise expressly
provided by the Committee.

        E.    Adjustments.    To preserve the intended incentives and benefits
of an Award based on Adjusted EBIT, Adjusted EPS, Adjusted Net Income, Adjusted
Return on Assets or Adjusted Return on Equity, the Committee may determine at
the time the Performance Targets are established that certain adjustments shall
apply to the objective formula or standard with respect to the applicable
Performance Target to take into account, in whole or in part, in any manner
specified by the Committee, any one or more of the following with respect to the
Performance Period: (i) the gain, loss, income or expense resulting from changes
in accounting principles that become effective during the Performance Period;
(ii) the gain, loss, income or expense reported publicly by the Company with
respect to the Performance Period that are extraordinary or unusual in nature or
infrequent in occurrence, excluding gains or losses on the early extinguishment
of debt; (iii) the gains or losses resulting from, and the direct expenses
incurred in connection with, the disposition of a business, in whole or in part,
or the sale of investments or non-core assets; (iv) gain or loss from all or
certain claims and/or litigation and all or certain insurance recoveries
relating to claims or litigation; (v) the impact of impairment of tangible or
intangible assets; (vi) the impact of restructuring or business
recharacterization activities, including but not limited to reductions in force,
that are reported publicly by the Company; and (vii) the impact of investments
or acquisitions made during the year or, to the extent provided by the
Committee, any prior year. Each of the adjustments described in this Section 5E
may relate to the Company as a whole or any part of the Company's business or
operations, as determined by the Committee at the time the Performance Targets
are established. The adjustments are to be determined in accordance with
generally accepted accounting principles and standards, unless another objective
method of measurement is designated by the Committee. In addition to the
foregoing, the Committee shall adjust any Business Criteria, Performance Targets
or other features of

3

--------------------------------------------------------------------------------


an Award that relate to or are wholly or partially based on the number of, or
the value of, any stock of the Company, to reflect any stock dividend or split,
recapitalization, combination or exchange of shares or other similar changes in
such stock.

        F.    Committee Discretion to Determine Award.    The Committee has the
sole discretion to determine the standard or formula pursuant to which each
Participant's Award shall be calculated, whether all or any portion of the
amount so calculated will be paid, and the specific amount (if any) to be paid
to each Participant, subject in all cases to the terms, conditions and limits of
the Plan. To this same extent, the Committee may at any time establish (and,
once established, rescind, waive or amend) additional conditions and terms of
payment of Awards (including but not limited to the achievement of other
financial, strategic or individual goals, which may be objective or subjective)
as it may deem desirable in carrying out the purposes of the Plan and may take
into account such other factors as it deems appropriate in administering any
aspect of the Plan. The Committee may not, however, increase the maximum amount
permitted to be paid to any individual under the Plan or pay Awards under this
Plan if the applicable Performance Target(s) have not been satisfied.

        6.    Payment of Awards.    Before any payments are made under the Plan,
the Committee shall be responsible for certifying in writing to the Company that
the applicable Performance Targets have been met. Each Participant shall be
eligible to receive, as soon as practicable after the amount of such
Participant's Award for a Performance Period has been determined, all or a
portion of that Award. Awards may be paid in cash, stock, restricted stock,
stock options, other stock-based or stock-denominated units or any other form of
consideration or any combination thereof determined by the Committee. Equity or
equity-based awards may be granted under the terms and conditions of the
applicable Stock Plans. Payment of the Award may be deferred at the discretion
of the Committee. A Participant may elect to defer the receipt of all or a
portion of the Award for the Performance Year. Any such deferral and investment
of any such amounts deferred pursuant to this Plan shall be made in accordance
with the provisions of the Deferred Compensation Plan.

        7.    Designation of Beneficiary. A Participant shall have the right to
designate a beneficiary or beneficiaries who are to receive in a lump sum any
undistributed Award to the extent a Participant has chosen not to defer all or a
portion of the Award pursuant to Section 6 hereof, should the Participant die
during the Performance Period and be entitled to an incentive award for that
Performance Period. Such designation shall apply only to the portion of the
undistributed Award not subject to a deferral election. Any designation, change
or rescission of the designation shall be made in writing by completing and
furnishing to the Vice President—Human Resources of the Company a notice on an
appropriate form designated by the Vice President—Human Resources of the
Company. The last designation of beneficiary received by the Vice
President—Human Resources of the Company shall be controlling over any
testamentary or purported disposition by the Participant, provided that no
designation, rescission or change thereof shall be effective unless received
prior to death of the Participant. Distribution of any Awards previously
deferred pursuant to Section 6 of the Plan shall be paid to the beneficiary or
beneficiaries designated under the Deferred Compensation Plan.

        8.    Change in Control. Notwithstanding any other provisions of this
Plan to the contrary, if a Participant separates from service with the Company
or a Subsidiary (except due to a Participant's transfer of employment to or from
a Subsidiary), within 2 years following a change in control, such Participant is
eligible for an Award for the Performance Year during which the separation from
service occurs. The Award is calculated assuming maximum performance achievement
and based on the Participant's position at the time of termination and is
pro-rated for the period of active employment during the Performance Year. The
Committee, in its discretion, may grant a total, rather than pro-rated award.
Payment of the award will be made within 60 days after the Participant's
separation from service. Payment may not be deferred.

4

--------------------------------------------------------------------------------


        A change in control for purposes of this Section 8 shall mean the
occurrence of any one of the following events:

        (i)    individuals who, on January 24, 2003, constitute the Board (the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
January 24, 2003, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

        (ii)    any "person" (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company's then outstanding securities eligible to
vote for the election of the Board (the "Company Voting Securities"); provided,
however, that the event described in this paragraph  (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any corporation with respect to which the Company owns a majority
of the outstanding shares of common stock or has the power to vote or direct the
voting of sufficient securities to elect a majority of the directors (a
"Subsidiary Company"), (B) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary Company, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)), or (E) pursuant to any acquisition by Participant or any group
of persons including Participant (or any entity controlled by Participant or any
group of persons including Participant);

        (iii)    Company shareholder approval of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiary Companies, whether for such transaction or the
issuance of securities in the transaction (a "Business Combination"), unless
immediately following such Business Combination: (A) more than 60% of the total
voting power of (x) the corporation resulting from such Business Combination
(the "Surviving Corporation"), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of at least 95%
of the voting securities eligible to elect directors of the Surviving
Corporation (the "Parent Corporation"), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board's approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which

5

--------------------------------------------------------------------------------




satisfies all of the criteria specified in (A), (B), and (C) above shall be
deemed to be a "Non-Qualifying Transaction"); or

        (iv)    the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company, or the consummation of a sale of all
or substantially all of the Company's assets.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

        Notwithstanding any provision in the Plan to the contrary, on or within
2 years after a Change in Control, no action, including, but not by way of
limitation, the amendment, suspension or termination of the Plan, shall be taken
which would adversely affect the rights of any Participant without such
Participant's prior written consent.

        9.    Amendment of Plan.    Subject to any restrictions imposed under
Section 162(m) of the Code, the Committee may at any time and from time to time
alter, amend, suspend or terminate the Plan in whole or in part, provided that
no such amendment that would require the consent of the Board and/or
stockholders of the Company pursuant to Section 162(m) of the Code or the 1934
Act, or any other applicable law, rule or regulation, shall be effective without
such consent. No such action may be taken without the consent of the Participant
to whom any Award was previously granted, which adversely affects the rights of
such Participant concerning such Award, except as such termination or amendment
of the Plan is required by statute, or rules and regulations promulgated
thereunder.

        10.    Miscellaneous Provisions.

        A.    Nontransferability.    No benefit provided under the Plan shall be
subject to alienation or assignment by a Participant (or by any person entitled
to such benefit pursuant to the terms of this Plan), nor shall it be subject to
attachment or other legal process except (i) to the extent specifically mandated
and directed by applicable state or federal statute; (ii) as requested by the
Participant (or by any person entitled to such benefit pursuant to the terms of
the Plan), and approved by the Committee, to satisfy income tax withholding; and
(iii) as requested by the Participant and approved by the Committee, to members
of the Participant's family, or a trust established by the Participant for the
benefit of family members.

        B.    No Employment Right.    Participation in this Plan shall not
constitute a contract of employment between the Company or any Subsidiary and
any person and shall not be deemed to be consideration for, or a condition of,
continued employment of any person.

        C.    Tax Withholding.    The Company or a Subsidiary may withhold any
applicable federal, state or local taxes at such time and upon such terms and
conditions as required by law or determined by the Company or a Subsidiary.

        D.    Indemnification.    Each person who is or at any time serves as a
member of the Committee (and each person or Committee to whom the Committee or
any member thereof has delegated any of its authority or power under this Plan)
shall be indemnified and held harmless by the Company against and from (i) any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any claim, action,
suit, or proceeding to which such person may be a party or in which such person
may be involved by reason of any action or failure to act under the Plan; and
(ii) any and all amounts paid by such person in satisfaction of judgment in any
such action, suit, or proceeding relating to the Plan. Each person covered by
this indemnification shall

6

--------------------------------------------------------------------------------


give the Company an opportunity, at its own expense, to handle and defend the
same before such person undertakes to handle and defend it on such person's own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Charter or By-Laws of the Company or any of its Subsidiaries, as a matter of
law, or otherwise, or any power that the Company may have to indemnify such
person or hold such person harmless.

        E.    Reliance on Reports.    Each member of the Committee (and each
person or Committee to whom the Committee or any member thereof has delegated
any of its authority or power under this Plan) shall be fully justified in
relying or acting in good faith upon any report made by the independent public
accountants of the Company and its Subsidiaries and upon any other information
furnished in connection with the Plan. In no event shall any person who is or
shall have been a member of the Committee be liable for any determination made
or other action taken or any omission to act in reliance upon any such report or
information or for any action taken, including the furnishing of information, or
failure to act, if in good faith.

        F.    Severability.    If any provision of this Plan would cause Awards
not to constitute "other performance-based compensation" under Section 162(m) of
the Code, that provision shall be severed from, and shall be deemed not to be a
part of, the Plan, but the other provisions hereof shall remain in full force
and effect. Any specific action by the Committee that would be violative of
Section 162(m) of the Code and the regulations thereunder shall be void.

        G.    Company Successors.    In the event the Company becomes a party to
a merger, consolidation, sale of substantially all of its assets or any other
corporate reorganization in which the Company will not be the surviving
corporation or in which the holders of the common stock of the Company will
receive securities of another corporation (in any such case, the "New Company"),
then the New Company shall assume the rights and obligations of the Company
under this Plan.

        H.    Governing Law.    All matters relating to the Plan or to Awards
granted hereunder shall be governed by the laws of the State of Maryland,
without regard to the principles of conflict of laws.

        I.    Relationship to Other Benefits.    Any Awards under this Plan are
not considered compensation for purposes of determining benefits under any
pension, profit sharing, or other retirement or welfare plan, or for any other
general employee benefit program, unless expressly considered as compensation
under the terms of such plan or program.

        J.    Expenses.    The expenses of administering the Plan shall be borne
by the Company and its Subsidiaries.

        K.    Titles and Headings.    The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

        11.    Effective Date.    The Plan shall be effective beginning on
January 1, 2002, subject to approval by the stockholders of the Company in
accordance with Maryland law and Section 162(m) of the Code, until December 31,
2006.

7

--------------------------------------------------------------------------------



QuickLinks


Constellation Energy Group, Inc. Executive Annual Incentive Plan (Plan)
